Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 1, line 2 “…wherein storage cavities (2) are” has been amended to state –wherein storage cavities (20) are—
Claim 3, line 2 “according to claim 1” has been amended to state –according to claim 2—, as the limitations of claim 3 rely on the limitations recited in claim 2.

The Abstract has been amended to delete the drawing and to state:
 –Disclosed is a rescue device for adjusting the direction of an automobile falling into water through buoyancy. The rescue device comprises an automobile body, wherein storage cavities are formed in the automobile head and the automobile tail of the automobile body, a first high-pressure quick inflation pump is embedded in the inner wall of the storage cavity, a square buoyancy air bag is folded and stored in the storage cavity, an annular storage box body is embedded in a shell of the automobile body, meanwhile, the annular storage box body is located on the side close to the driving position of the automobile body, and an annular buoyancy air bag is folded and stored in the annular storage box body.— 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art cited herein teaches the basic structure of a rescue device for adjusting the direction of an automobile falling into water through buoyancy. For example, Tu (US 20170341610) discloses a rescue device for adjusting the direction of an automobile falling into water through buoyancy comprising an automobile body (see figs. 1-2), storage cavities (8) formed (see fig. 1) in the automobile head and the automobile tail comprising high-pressure quick inflation pumps (9), and buoyancy airbags (1, 3) within (see fig. 1) the cavities; an annular storage box body (8) internally provided within (see fig. 1) a shell of the automobile body, and annular buoyancy airbags (2, 4) within the annular storage box body.
However, Tu, or any other cited reference, does not disclose a rescue device for adjusting the direction of an automobile falling into water through buoyancy comprising all of the limitations found within the independent claim, such as a movable cavity formed in the outer wall of the top of the automobile body, comprising a heavy metal block, sliding grooves, a sliding plate, and telescopic rods inserted into the heavy metal block, as described in the claim. 
Accordingly, the claimed invention overcomes the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 1-8 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurtis Nielson whose telephone number is (571)272-5857. The examiner can normally be reached Monday-Thursday 7:30 AM-4:30 PM, every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURTIS NIELSON/Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616